This action was brought by plaintiff to recover the amount paid by General Petroleum Corporation of California to the state as fuel oil tax under Title XI, chapter 180, Laws of 1935, and chapter 116, Laws of 1937, on fuel oil delivered by the oil company to the Port Angeles and Port Townsend plants of plaintiff. Prior to the commencement of this action, the oil company assigned its right of recovery to plaintiff. From judgment in favor of plaintiff, the defendant has appealed.
The contracts for delivery of the fuel oil at the Washington plants of respondent at Port Angeles and Port Townsend provided that the seller should deliver the oil in part tanker lots f.o.b. respondent's storage tanks, with title passing at ship's rail. There was a provision in the contracts for delivery by barge out of Seattle storage upon respondent's request, with an additional charge added to the price for the transportation and service. *Page 731 
It fairly appears that the movement of oil, in so far as the oil company is concerned, was at all times in interstate commerce; it was shipped from California destined for delivery at Port Angeles and Port Townsend in this state. It is true that, as to a portion of the deliveries, the tankers, because of the difficulty in docking at Port Angeles and Port Townsend while heavily laden, first stopped at the Seattle plant of the oil company to unload a portion of the cargo, but this did not interrupt the interstate character of the transportation of the oil.
Under the contracts of respondent with the oil company, the latter, after deliveries of oil, invoiced the price to respondent, which invoices included the fuel oil tax of one-fourth cent a gallon. Each month the oil company made its returns to the director of licenses and included in its payments to the state the amount of one-fourth cent a gallon on the oil delivered to respondent at Port Angeles and Port Townsend during the preceding month.
The oil was withdrawn by respondent from its storage tanks and used only in the operation of its business, hence respondent is not subject to the tax imposed by the statutes in question.Rayonier Incorporated v. State (28168), post, this page,112 P.2d 546; Great Northern R. Co. v. State, 200 Wash. 392,93 P.2d 694.
All of the questions presented in the case at bar are foreclosed by the two cases cited.
I am still convinced of the correctness of the foregoing opinion, which was written by the undersigned December 16, 1940.
The judgment should be affirmed.